DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 9/9/21 is acknowledged.
Claims 8 thru 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse on page 3 of the reply filed on 9/9/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. US 2015/0378182 A1.  Shin discloses (see, for example, FIG. 1) a thin film transistor substrate 100 comprising a substrate layer 105, light shielding layer LS, buffer layer 110, active layer 120, gate insulating layer 125, gate layer 131, interlayer dielectric layer 135, source/drain layer 120a/120b, passivation layer 145, and pixel electrode layer 160.  In FIG. 3, Shin discloses (see, for example, FIG. 3 wherein the labels 210 and 220 are reversed) the light shielding material comprising a nanocore 210 and shell 220. 
Regarding claim 5, see, for example, paragraph [0053] wherein Shin discloses the shell may be silicon oxide. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 thru 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US 2015/0378182 A1 as applied to claims 1, 5, and 7 above, and further in view of Sun et al US 2021/0167156 A1.  Shin does not disclose the nano core being a narrow band-gap semiconductor material.  However, Sun discloses (see, for example, Fig. 1) a light shielding layer comprising a first light shielding layer 200, and second light shielding layer 300.  In paragraph [0045], Sun discloses the first light shielding layer 200 comprising indium phosphide which is a narrow band-gap semiconductor material, and in paragraph [0044] discloses the second light shielding layer 300 being an insulating dielectric material.  It would have been obvious to one of ordinary skill in the art to have the nano core be a narrow band-gap semiconductor material in order to minimize leakage current and thickness in the thin film transistor substrate, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Sun discloses (see, for example, paragraph [0045]) indium phosphide which has a band gap of 1.344 eV (i.e. less than 2.5 eV).  In paragraph [0039], Sun discloses the 
	Regarding claim 4, see, for example, paragraph [0045] wherein Sun discloses the first light shielding layer 200 comprising indium phosphide.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US 2015/0378182 A1 as applied to claims 1, 5, and 7 above.  In paragraph [0053], Shin discloses the shell may be 1-50 nm; however, Shin does not disclose the exact thickness range of the shell being form 3 to 200 nm.  It would have been obvious to one of ordinary skill in the art at the time of invention was made to have this range in order to reduce thickness and improve yield of the thin film transistor substrate, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
October 20, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815